Case 1:15-cv-06605-JMF-OTW Document 233 Filed 10/14/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
NEW YORK ex rel. VINOD KHURANA, :
Plaintiff, :
: 15-CV-6605 (JMF)
-v- :
: ORDER
SPHERION CORP., :
Defendant. :
xX

 

JESSE M. FURMAN, United States District Judge:

For reasons the Court explained at today’s conference, the Court ORDERS that:

1. The trial, currently scheduled to commence on October 26, 2020, is ADJOURNED to
November 3, 2020.

2. By 12:00 p.m. on October 19, 2020, defense counsel shall file an update letter and either
party shall file any objection to the November 3, 2020 trial date.

3. The final pretrial conference, currently scheduled for October 19, 2020, is ADJOURNED
to October 29, 2020, at 10:00 a.m.

4. The pretrial technology testing, currently scheduled for October 21, 2020, is adjourned

 

sine die.

SO ORDERED. Co ;
Dated: October 14, 2020

New York, New York fist MFURMAN

has States District Judge
